DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0078508, filed on 07/06/2018.
Information Disclosure Statement
The information disclosure statement filed 09/25/2020 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,789,890 B2. This is a statutory double patenting rejection.
Examined application 17/033,572
US Patent No. 10,789,890 B2
Claim 1: A pixel of a display device comprising: 
a first transistor including a gate electrode coupled to a first node, a first electrode coupled to a second node, and a second electrode coupled to a third node; 
a second transistor including a gate electrode that is configured to receive a first gate signal, a first electrode that is configured to receive a data voltage, and a second electrode coupled to the third node; 
a third transistor including a gate electrode that is configured to receive the first gate signal, a first electrode coupled to a fourth node, and a second electrode coupled to the second node;
 a fourth transistor including a gate electrode that is configured to receive a second gate signal, a first electrode coupled to the fourth node, and a second electrode that is configured to receive an initialization voltage;
 a fifth transistor including a gate electrode that is configured to receive a first emission control signal, a first electrode that is configured to receive a first power voltage, and a second electrode coupled to the second node;

 a seventh transistor including a gate electrode that is configured to receive a third gate signal, a first electrode that is configured to receive the initialization voltage, and a second electrode coupled to the fifth node;
 an eighth transistor including a gate electrode that is configured to receive a second emission control signal, a first electrode coupled to the first node, and a second electrode coupled to the fourth node; 
a first capacitor including a first electrode that is configured to receive the first power voltage and a second electrode coupled to the first node; and an emission element including a first electrode coupled to the fifth node and a second electrode that is configured to receive a second power voltage.
Claim 1: A pixel of a display device comprising: 
a first transistor including a gate electrode coupled to a first node, a first electrode coupled to a second node, and a second electrode coupled to a third node;
 a second transistor including a gate electrode that is configured to receive a first gate signal, a first electrode that is configured to receive a data voltage, and a second electrode coupled to the third node;
 a third transistor including a gate electrode that is configured to receive the first gate signal, a first electrode coupled to a fourth node, and a second electrode coupled to the second node; 
a fourth transistor including a gate electrode that is configured to receive a second gate signal, a first electrode coupled to the fourth node, and a second electrode that is configured to receive an initialization voltage;
 a fifth transistor including a gate electrode that is configured to receive a first emission control signal, a first electrode that is configured to receive a first power voltage, and a second electrode coupled to the second node;

 a seventh transistor including a gate electrode that is configured to receive a third gate signal, a first electrode that is configured to receive the initialization voltage, and a second electrode coupled to the fifth node;
 an eighth transistor including a gate electrode that is configured to receive a second emission control signal, a first electrode coupled to the first node, and a second electrode coupled to the fourth node;
 a first capacitor including a first electrode that is configured to receive the first power voltage and a second electrode coupled to the first node; and an emission element including a first electrode coupled to the fifth node and a second electrode that is configured to receive a second power voltage.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US Pub 2018/0308427 A1) discloses an OLED display pixel circuit comprising: a storage capacitor, including a first terminal connected with a first node, and a second terminal connected with a reference voltage line to receive a reference voltage; an organic light-emitting diode; a driving transistor, configured to control light emission of the organic light-emitting diode according to a voltage of the first node; a first reset circuit, configured to supply an initial voltage to the first node in response to a reset signal; a scanning circuit, configured to supply a data signal to a third node in response to a scanning signal; a compensating circuit, configured to supply a compensating voltage to the first node responsive to the scanning signal; and a light emission control circuit, configured to control the organic light-emitting diode to emit light responsive to a light emission control signal. However, Zhang does not teach a first electrode of a first capacitor receiving a first power voltage. Zhang does not teach that an eighth transistor including a gate electrode that is configured to receive a second emission control signal, a first electrode coupled to the first node, and a second electrode coupled to the fourth node.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGUYEN H TRUONG/Examiner, Art Unit 2691        

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691